DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
Applicant remarks: In page 13 of the remarks, the Applicant representative wrote that Examiner agreed that the proposed amendments (substantially included in the 01/22/2021 reply) appear to overcome the applied references and also indicated that the Examiner will call the representative if the application is not in condition for allowance.
Examiner response: Examiner believes the Applicant’s representative statement on page 13 does not describe the entire background and the Examiner would like to clarify to the best of the his knowledge. 
In the 12/01/2020 Applicant initiated interview summary, Examiner indicated the proposed amendment (a little more detailed than the 1/22/2021 amendment), are not good enough to overcome the current references. On December 28, 2020, the representative and Examiner had a brief interview (there is no interview summary on record) in regards to a second proposed amendment (the one described by the representative in the Applicant remarks). During the second interview, Examiner indicated that Applicant can reply to the Office action since an interview was already granted and Examiner informed the representative to call the him, if necessary. 
Upon reviewing the current amendment, Examiner believes the newly added feature are even broader than those discussed in the 12/01/2020 proposed amendment, and determined there is no need to have a third subsequent interview since the current references teach the added feature. The current amendment are mainly taught by Kim and Agiwal (see details below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9, 21-23, 31-34, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable by KIM et al. (US 2019/0229780 (PCT/KR2017/007173), hereinafter, “Kim”) in view of AGIWAL et al. (US 20180035332 A1, provided in the 5/20/2019 IDS, hereinafter, “Agiwal”).
Consider 21, Kim teaches a method of wireless communication performed by a base station (see at least figures 2-9 and figure 16), comprising: transmitting, to a user equipment (UE), a request to report first channel state information (CSI) (see at least para. 84 and figure 16), wherein the first CSI is associated with a first parameter that corresponds to a first priority level and indicates  a first type (see at least paras. 123, 127, 131 and 159, Kim teaches the first CSI is associated with a parameter which indicates a first CSI type and corresponds to a first CSI priority (first CSI type has high priority level and a second CSI type having low priority level)); receiving, from the UE, an indication of CSI (see abstract, paras. 10, 117, and 119, Kim teaches receiving CSI reporting from the UE); and determining that the indication includes the first CSI and excludes [[the]] a second CSI, associated with a second parameter that corresponds to a second priority level and indicates a second type based at least in part on the first level being higher than the second priority level (see at least paras. 123, 127, and 159, Kim teaches the second CSI is associated with a second parameter which indicates a second CSI type and corresponds to a second CSI priority (first CSI type has high priority level and a second CSI type having lower priority level)).
Kim teaches a first parameter and a second parameters that respectively indicate a first and second types with respective first and second priority levels (see above), however, did not particularly teach a first parameter and a second parameters that respectively indicate a first and second service types, wherein the second service type is different from the first service type. Agiwal teaches said limitation (see paras. 60-61 and 89, Agiwal teaches a first parameter and a second parameters (i.e., packet, etc.) respectively indicate a first and second service types (i.e., URLLC and eMBB).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Kim and teach a first parameter and a second parameters that respectively indicate a first and second service types, wherein the second service type is different from the first service type, as taught by Agiwal, thereby, having a reliable signal communication channel.

Consider 37, Kim teaches a base station for wireless communication (see figures 1, 8, 9 and description thereof) , comprising: a memory (see figure 16 (114) and para. 274); and one or more processors coupled to the memory (see figure 16 (112 and 114) and para. 274), the memory and the one or more processors configured to: transmit, to a user equipment (UE), a request to report first channel state information (CSI) (see at least para. 84 and figure 16), wherein the first CSI is associated with a first parameter that corresponds to a first priority level and indicates  a first type (see at least paras. 123, 127, 131 and 159, Kim teaches the first CSI is associated with a parameter which indicates a first CSI type and corresponds to a first CSI priority (first CSI type has high priority level and a second CSI type having low priority level)); receive, from the UE, an indication of CSI (see abstract, paras. 10, 117, and 119, Kim teaches receiving CSI reporting from the UE)); and determine that the indication includes the first CSI and excludes [[the]] a second CSI, associated with a second parameter that corresponds to a second priority level and indicates a second type based at least in part on the first level being higher than the second priority level (see at least paras. 123, 127, and 159, Kim teaches the second CSI is associated with a second parameter which indicates a second CSI type and corresponds to a second CSI priority (first CSI type has high priority level and a second CSI type having lower priority level)).
Kim teaches a first parameter and a second parameters that respectively indicate a first and second types with respective first and second priority levels (see above), however, did not particularly teach a first parameter and a second parameters that respectively indicate a first and second service types, wherein the second service type is different from the first service type. Agiwal teaches said limitation (see paras. 60-61 and 89, Agiwal teaches a first parameter and a second parameters (i.e., packet, etc.) respectively indicate a first and second service types (i.e., URLLC and eMBB).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Kim and teach a first parameter and a second parameters that respectively indicate a first and second service types, wherein the second service type is different from the first service type, as taught by Agiwal, thereby, having a reliable signal communication channel.

Consider 31, Kim teaches a user equipment (UE) for wireless communication (see figure 8, figure 9, figure 16, and description thereof) comprising: a memory (see figure 16 (124) and para. 274); and one or more processors coupled to the memory (see figure 16 (122) and para. 274), the memory and the one or more processors configured to: determine to report first channel state information (CSI) (see at least paras. 119, 123, 127, and 159), wherein the first CSI is associated with a  first parameter that corresponds to a first priority level and indicates a first type (see at least paras. 123, 127, 131 and 159, Kim teaches the first CSI is associated with a parameter which indicates a first CSI type and corresponds to a first CSI priority (first CSI type has high priority level and a second CSI type having low priority level));prioritize the first CSI over second CSI, associated with a second parameter that corresponds to a second priority level and indicates a second type, based at least in part on the first parameter (see at least paras. 123, 127, 131, and 159, Kim teaches the first CSI is associated with a parameter that the first CSI is prioritized over a second CSI); and transmit an indication of the first CSI and drop the second CSI based at least in part on prioritizing the first CSI over the second CSI (see at least paras. 123, 127, and 146, Kim teaches transmit a report of the first CSI while dropping the second CSI based on the prioritization).
Kim teaches a first parameter and a second parameters that respectively indicate a first and second types with respective first and second priority levels (see above), however, did not particularly teach a first parameter and a second parameters that respectively indicate a first and second service types, wherein the second service type is different from the first service type. Agiwal teaches said limitation (see paras. 60-61 and 89, Agiwal teaches a first parameter and a second parameters (i.e., packet, etc.) respectively indicate a first and second service types (i.e., URLLC and eMBB).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Kim and teach a first parameter and a second parameters that respectively indicate a first and second service types, wherein the second service type is different from the first service type, as taught by Agiwal, thereby, having a reliable signal communication channel.


Consider claims 2, 22, 32, and 38, Kim in view of Agiwal teaches wherein the first parameter indicates at least one of: a latency requirement associated with the first CSI, a component carrier index associated with the first CSI, whether the first CSI is periodic CSI or aperiodic CSI, a sub frame set associated with the first CSI, a CSI reporting type associated with the first CSI, or some combination thereof (see at least paras. 123, 127, 146, and 159, Kim teaches the parameters being a reliability requirement of the first CSI (long term CSI); a CSI reporting type (para. 131) and/or a subframe of the first CSI).

Consider claims 4 and 34, Kim in view of Agiwal teaches the CSI reporting type includes at least one of a channel quality indicator (CQI), a precoding matrix indicator (PMI), a CSI reference signal (CSI-RS) resource indicator (CRI), a strongest layer indicator (SLI), a rank indication (RI), a reference signal received power (RSRP) parameter, or some combination thereof (see at least para. 131 in Kim).

Consider claim 7, Kim in view of Agiwal teaches wherein the first CSI is aperiodic CSI and the second CSI is periodic CSI, and wherein the first CSI (see at least para. 209 in Kim).

Consider claim 9, Kim in view of Agiwal teaches wherein the first CSI is prioritized over the second CSI based at least in part on multiple parameters, associated with the first CSI and the second CSI, analyzed according to a sequence (see at least figures 11-12, paras. 131 and 159 in Kim).
second service type includes an enhanced mobile broadband (eMBB) service type [[or]], and wherein the first service type includes an ultra-reliable low latency communications (URLLC) service type (see at least paras. 60, 61 and 89 in Agiwal).

Consider claims 6, 36, and 39, Kim in view of Agiwal teaches the first CSI having higher priority than the second CSI (see rejection of claim 1, above), however, did not particularly teach the first  service type is  service type is (see at least paras. 60, 61 and 89 in Agiwal “URLLC and eMBB feedbacks”).

Claims 10-14 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0229780 (PCT/KR2017/007173), hereinafter, “Kim”) in views of AGIWAL et al. (US 20180035332 A1, provided in the 5/20/2019 IDS, hereinafter, “Agiwal”) and YUM et al. (US 20190349052 A1, hereinafter, “Yum”).
Consider claims 10 and 24, Kim teaches reporting determination to report the first CSI (see rejection of claims 21 and 37), however, did not particularly teach the determination to report the first CSI is based at least in part on a determination that a downlink data communication, received on a downlink data channel, was not successfully decoded; and wherein transmitting the indication of the first CSI comprises transmitting a negative acknowledgement (NACK), corresponding to the downlink data communication, using a resource that implicitly indicates the first CSI. Yum teaches said limitations (see paras. 60, 67-68, 71 and table 4, Yum teaches determining to report the first CSI based on at least the determination of the downlink signal was not successfully received (thus not successfully decoded, para. 60)); (see at least para. 71 and table 4, where NACK is feedback in conjunction of CQI or PMI to indicate the CSI).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Kim and teach the determination to report the first CSI is based at least in part on a determination that a downlink data communication, received on a downlink data channel, was not successfully decoded; and wherein transmitting the indication of the first CSI comprises transmitting a negative acknowledgement (NACK), corresponding to the downlink data communication, using a resource that implicitly indicates the first CSI, as taught by Yum, thereby, having an efficient communication system.

Consider claim 11, Kim in views of Agiwal and Yum teaches wherein the first CSI includes a channel quality indicator (CQI) value for the downlink data channel (see at least paras. 131, 148 in Kim).

Consider claims 12 and 25, Kim in views of Agiwal and Yum teaches wherein the resource is identified based at least in part on the CQI value (see at least paras. 71, 87, and 92 in Yum).

Consider claim 13, Kim in views of Agiwal and Yum teaches wherein the resource is identified based at least in part on selecting the resource from a plurality of uplink control channel resources that map to a corresponding plurality of CQI values (see at least paras. 129 and 176, Yum teaches selecting resources that map to corresponding plurality of CSI (CQI values)).

, an index of a physical resource block to be used for transmission of the NACK, an orthogonal cover code to be used for transmission of the NACK, a hopping pattern to be used for transmission of the NACK, or a combination thereof (see para. 67 and table 4, Yum teaches PUCCH format (index) to be used of the NACK).

Consider claim 27, Kim in views of Agiwal and Yum teaches re-transmitting the downlink data communication based at least in part on the CSI (see at least paras. 65-68, Yum teaches using Physical Uplink Control Channel (PUCCH) such as NACK, to indicate whether the downlink transmission is received (i.e., NACK indicates it’s not received, thus, a new downlink is transmitted)).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0229780 (PCT/KR2017/007173), hereinafter, “Kim”) in views of AGIWAL et al. (US 20180035332 A1, provided in the 5/20/2019 IDS, hereinafter, “Agiwal”) and YUM et al. (US 20190349052 A1, hereinafter, “Yum”).
Consider claim 8, Kim in view of Agiwal teaches the first [[CSI]] service type is  service type is (see at least paras. 60, 61 and 89 URLLC and eMBB feedbacks in Agiwal), however, did not particularly teach wherein the first CSI is periodic CSI and the second CSI is aperiodic CSI. Yum teaches said limitation (see at least paras. 6 and 21).
.

Claims 5 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0229780 (PCT/KR2017/007173), hereinafter, “Kim”) in views of AGIWAL et al. (US 20180035332 A1, provided in the 5/20/2019 IDS, hereinafter, “Agiwal”) and Lee (US 20160295573 A1).
Consider claims 5 and 35, Kim teaches the indication of the first CSI is transmitted and the second CSI is drooped (see rejection of claim 1, above), however, did not particularly teach the indication of the first CSI is transmitted and the second CSI is dropped based at least in part on a determination that a maximum supported payload size on an uplink resource at a maximum configured coding rate for transmission of CSI is less than a combined payload size of the first CSI and the second CSI. Lee teaches said technique (see paras. 33, 38-39, claim 9 and figure 3, Lee teaches selecting the first subset of CSI and dropping a third subset of CSI is based on the determination a total bit length (payload size) (at a maximum code rate) of the first subset is not greater than the maximum payload size of the first CSI set (which includes the first CSI subset and the third CSI subset)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Kim and teach the indication of the first CSI is transmitted and the second CSI is dropped based at least in part on a determination that a maximum supported payload size on an uplink resource at a maximum configured coding rate for transmission of CSI is less than a combined payload size of the first CSI and the second CSI, as taught by Lee, thereby, allowing to have efficient CSI feedback.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632